                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS

                                         TYLER DIVISION
LARRY COLEMAN HICKS                               §

v.                                                §       CIVIL ACTION NO. 6:18cv598

KARL GENTRY, ET AL.                               §


MEMORANDUM ORDER OVERRULING PLAINTIFF’S OBJECTIONS AND ADOPTING
      THE MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

       The Plaintiff Larry Hicks, a prisoner of the Smith County Jail proceeding pro se, filed this

civil rights lawsuit under 42 U.S.C. §1983 complaining of alleged deprivations of his constitutional

rights. This Court referred the matter to the Honorable John D. Love, United States Magistrate

Judge, for consideration pursuant to applicable laws and orders of this court.
       After review of the pleadings, the magistrate judge recommended dismissal of the lawsuit

because the claims raised by the Plaintiff duplicate claims presented in prior lawsuits. The court has

received and considered the Report and Recommendation of the United States Magistrate Judge,

along with the record, pleadings and all available evidence.

       Plaintiff filed objections to the magistrate judge’s Report and Recommendation stating that
the magistrate judge “refer[s] to many admonishments that I have not received, and you, Your
Honor, cannot say that I have, due to the signature card never having been returned, therefore, your

order in 6:18cv598 is moot.” The cover letter reads “please deliver the enclosed objection in civil

action number 6:18cv598 directly through all appropriate offices to the Honorable John D. Love,

U.S. Magistrate.” No signature card was returned for the magistrate judge’s Report and
Recommendation although it is obvious that Plaintiff received a copy of it, and Plaintiff does not

address the magistrate judge’s conclusion that this lawsuit duplicates prior litigation and thus should

be dismissed as malicious.



                                                  1
       The court conducted a de novo review of the objections in relation to the pleadings and the

applicable law. See FED. R. CIV. P. 72(b). After careful consideration, the court concludes Plaintiff’s

objections lack merit.
                                               ORDER

       Accordingly, Plaintiff’s objections are OVERRULED. The findings of fact and conclusions

of law of the magistrate judge are correct and the report of the magistrate judge is ADOPTED. The

Plaintiff Larry Coleman Hicks is hereby WARNED that the future filing of repetitive lawsuits may

result in the imposition of sanctions, monetary or otherwise, in accordance with Fed. R. Civ. P. 11.

A final judgment will be entered in this case in accordance with the magistrate judge’s
recommendations. All motions not previously ruled upon are hereby DENIED.

       SIGNED this the 15 day of May, 2019.




                                      ____________________________
                                      Thad Heartfield
                                      United States District Judge




                                                  2
